DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (2013/0307182) in view of Kasashima (7,056,234) and Strictly Golf Balls.  Claim 1, Okabe discloses a golf ball comprising a core, an inner cover, and outer cover comprising dimples (fig 1, table 6).  Table 6, example 6 discloses a golf ball comprising an inner cover layer hardness of 50 Shore D (Hi), an outer cover layer hardness of 60 Shore D (Ho), an inner cover thickness of 1 mm (Ti), and an outer cover thickness of 0.8 mm (To).  Based on the values Cv = 54.4, Cs = 56.2, Sw = 2688, and Formula (I) Vw = 58.45 ≥ 58. Okabe does not limit the outer cover thickness to 0.8 mm as shown in the example; the total cover thickness is 4.0 mm or less [0114].  Kasashima also teaches an outer cover layer thickness from 0.7 to 1.7 mm (col 2, line 56).  One of ordinary skill in the art would vary the cover thickness for the desired durability.  In regards to Formula II Okabe does not disclose A, the atti compression for the golf ball. Strictly Golf Balls is cited to teach that most golf balls have compression ratings of 80, 90 and 100 (pg. 29). The value 80 is used for A in formula II which results 298.7 ≤ D ≤ 338.7. Okabe discloses dimples but does not disclose the dimple details. Kasashima teaches a golf ball comprising a dimple volume between 280 to 370 mm3 (col. 10, lines 65-67). Claim 2, Sa = 4041.5 ≥ 4000.  Claim 3, as shown above and below, the dimple pattern of Okabe in view of Kasahima is equivalent to applicant’s therefor the lift force coefficient will also be equivalent. Claim 4, the center hardness is 59 Shore C (table 6, ex 6). Claim 5, the center hardness is 85.9 Shore C (table 6, ex 6). Claim 6, the core surface hardness minus the center hardness is 26.9 (table 6, ex 6).  Claim 7, the core compression 3.98 mm (table 6, ex 6). Claim 8, the inner cover thickness is 1 mm (table 6, ex 6). Claim 9, the inner cover layer hardness is 50 Shore D (table 6, ex 6). Claim 11, the outer cover layer hardness is 60 Shore D (table 6, ex 6).  Claim 12, Cv = 54.4.  Claim 13, Cs = 56.2.  Claim 14, Strictly Golf Balls is cited to teach that most golf balls have compression ratings of 80, 90 and 100 (pg. 29). The value 80 is used for A.  Claim 15, Kasashima teaches 75% to 85% dimples on the surface of a golf ball.  Claim 16, Okabe discloses from 200 to 500 dimples [0017].  Claim 17, Kasashima teaches a golf ball comprising a dimple volume between 280 to 370 mm3 (col. 10, lines 65-67).  Claim 18, Okabe discloses the center core hardness is from 22 to 65 Shore C [0110].  Claim 19, Okabe discloses the core surface hardness is from 72 to 95 Shore C [0111].  Claim 20, the hardness difference between the core surface hardness and the core center hardness is 18 or more [0109].  One of ordinary skill in the art would have modified the dimples of Okabe with the dimple pattern of Kasashima for the desired flight performance. One of ordinary skill in the art would vary the compression of the golf ball for the desired feel as taught by Strictly Golf Balls.  


Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. Applicant argues the prior art does not discloses an outer cover thickness from 0.95 mm to 2.3 mm, rendering formulas I and II unsatisfied.  However, as shown above Okabe does not limit the outer cover thickness to one example of 0.8. Okabe makes clear the total cover thickness is from 0.3 to 4 mm [0114].  The secondary reference, further teaches an outer cover layer thickness from 0.7 to 1.7 mm (col 2, line 56).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



May 4, 2022